Citation Nr: 0840280	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
the postoperative residuals of prostate cancer from November 
16, 2004, to April 13, 2008, and higher than 60 percent from 
April 14, 2008, to the present.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran served on active duty from February 1955 to July 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that in a June 2005 rating decision, the RO 
granted an increased disability rating of 20 percent for the 
veteran's postoperative residuals of prostate cancer and 
subsequently in May 2008, again increased the veteran's 
disability rating to 60 percent, effective April 14, 2008.  
This did not satisfy the veteran's appeal.

When the case was before the Board in May 2007, the appeal 
was decided in part and remanded in part.  This case has 
since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Throughout the period of this claim, the postoperative 
residuals of prostate cancer have predominantly been 
manifested by voiding dysfunction.

2.  During the period of this claim prior to April 14, 2008, 
the postoperative residuals of prostate cancer did not 
require the wearing of absorbent materials which must be 
changed two or more times per day.  

3.  During the period of this claim beginning April 14, 2008, 
the postoperative residuals of prostate cancer have required 
the wearing of absorbent materials which must be changed more 
than four times per day.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for the postoperative residuals of prostate cancer 
during the period of this claim prior to April 14, 2008, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.115a, 4.115b, Diagnostic Codes 7527 and 7528 (2008).

2.  The criteria for a disability rating higher than 60 
percent for the postoperative residuals of prostate cancer 
during the period of this claim beginning April 14, 2008, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527 and 7528 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the veteran was provided with the 
noticed required under the VCAA, to include notice concerning 
the disability-rating and effective-date elements of his 
claim, by letter mailed in April 2008.  This  letter informed 
the veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  It included 
information on how VA determines the disability rating by use 
of the rating schedule and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
This letter and a December 2004 letter also informed the 
veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating his disability in  June 2005.  

Although adequate notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim in May 2008.  There is no indication 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The record reflects that service treatment records and 
pertinent VA and private medical records have been obtained.  
In addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  In this regard the Board notes that where entitlement 
to compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The record reflects that the veteran was diagnosed with 
prostate cancer in 1994 and underwent a radical retropubic 
prostatectomy in October of 1994.  He was granted service 
connection for the residuals of prostate cancer in a January 
2003 rating decision, which also rated the disability as 
noncompensably disabling under Diagnostic Code 7527.  The 
veteran's current claim for an increased rating was received 
in November 2004.  During the pendency of the claim, the 
rating for the disability was increased to 20 percent from 
the date of receipt of the claim in November 2004 and to 40 
percent, effective April 14, 2008.  

The veteran's service connected prostate disability is rated 
under 38 C.F.R. § 4.115a, Diagnostic Code 7527.  Pursuant to 
Diagnostic Code 7527, residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  

The Board notes that the disability could also be rated under 
Diagnostic Code 7528, which provides that if there has been 
no local reoccurrence of metastasis of a malignant tumor of 
the genitourinary system, the residuals should be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

Under 38 C.F.R. § 4.115a, voiding dysfunction, including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
two times per day, is evaluated as 20 percent disabling.  
Voiding dysfunction requiring the wearing of absorbent 
materials that must be changed two to four times per day is 
evaluated as 40 percent disabling.  Lastly, voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than four 
times per day is evaluated as 60 percent disabling.

Under 38 C.F.R. § 4.115a, urinary tract infection that 
requires long-term drug therapy, one to two hospitalizations 
per year, and/or intermittent intensive management is 
evaluated as 10 percent disabling.  Urinary tract infection 
that is recurrent and symptomatic, requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, is assigned an evaluation of 30 percent.

Under 38 C.F.R. § 4.115a, renal dysfunction warrants a 60 
percent disability evaluation if there is constant 
albuminuria with some edema; definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
diagnostic code 7101.  A 30 percent disability evaluation is 
assigned for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  A non-compensable disability 
evaluation is assigned for albumin and casts with history of 
acute nephritis; or for hypertension that is non-compensable 
under diagnostic code 7101.

The medical evidence on file and the veteran's statements 
show that the veteran's disability is predominantly 
manifested by urinary frequency, leakage, and incontinence, 
rather than urinary tract infections or renal dysfunction.  

In a statement from the veteran received in December 2004, he 
noted that he experienced nocturia four times during the 
evenings and he had difficulty traveling long distances due 
to his urgency to void.

The veteran was afforded a VA examination in May 2005.  He 
reported that during the daytime he urinates on an hourly 
basis and in the evening he experienced nocturia three to 
four times.  He occasionally was incontinent of urine, 
specifically if he stood up too quickly from a seated 
position.  He reported some daytime urgency and noted that he 
had to manage his daytime affairs around his urinary pattern.  
He denied the use of a diaper or device.  

A private medical record dated in August 2006 from T.L. 
VandenBerg, MD, indicates that the veteran had been under his 
care for prostate cancer and resultant problems.  He noted 
that the veteran experienced nocturia six times and frequent 
incontinence and he required a diaper.  He did not indicate 
how often the veteran had to change the diaper.

At the September 2006 hearing before the undersigned, the 
veteran testified that he experienced urinary urgency and on 
average did not make it to the bathroom on time two or three 
times a week.

On April 14, 2008 the veteran was again afforded a VA 
examination.  During the examination the veteran reported 
that he required the use of absorbent material and noted that 
he changed his pad four to six times a day.  He also stated 
that he was required to change his pad again during the 
evening.  

The Board finds that the criteria for a rating higher than 20 
percent during the period prior to April 14, 2008, have not 
been met.  As set forth above, none of the evidence for this 
period shows that the veteran required the use of absorbent 
materials which must be changed two or more times per day.  
Therefore, a higher rating during this time frame is not 
warranted.  It was not until April 14, 2008, that the veteran 
reported or the evidence otherwise demonstrated that the 
veteran had to wear absorbent materials which must be changed 
more than 4 times per day.  From that date, the veteran has 
been granted a 60 percent rating, the maximum rating 
authorized for voiding dysfunction.  The Board has considered 
whether there is any other schedular basis for granting a 
higher rating for any portion of the period on appeal but has 
found none.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned ratings.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is no in order.


ORDER

Entitlement to a disability rating higher than 20 percent for 
the postoperative residuals of prostate cancer during the 
period of this claim prior to April 14, 2008 and higher than 
60 percent beginning April 14, 2008, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


